                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       April 08, 2020
                      IN THE UNITED STATES DISTRICT COURT                           David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

SEAN JAQUANTE STROUT,                       §
                                            §
              Plaintiff,                    §
                                            §
v.                                          §              CIVIL ACTION NO. H-18-4859
                                            §
SARGENT FNU SMITH,                          §
                                            §
              Defendant.                    §


                      MEMORANDUM OPINION AND ORDER

       Plaintiff, a Harris County pretrial detainee awaiting trial on murder charges, filed this

section 1983 lawsuit against “Sargent Smith.” He proceeds pro se and in forma pauperis.

Plaintiff seeks monetary damages against Smith for pulling him out of bed after he twice

refused to do so on his own.

       Having considered the complaint, the record, and the applicable law, the Court

DISMISSES this lawsuit for failure to state a viable claim upon which relief may be granted

under section 1983, as explained below.

                           I. BACKGROUND AND CLAIMS

       Plaintiff complains that Sargent Smith entered his jail cell on or about December 16,

2018, and ordered plaintiff to get out of bed for “count.” Plaintiff told Smith that he was not

feeling well, and Smith ordered him to get up and go to the clinic. When plaintiff again

refused to get out of bed, Smith pulled him out of bed. A second officer handcuffed plaintiff

and the two officers then pulled plaintiff out of his cell and took him to the clinic. Plaintiff
states that he sustained “light bruising” on his hip from being pulled from bed, “redness”

around his wrist from the handcuffs, and “stretching” of his under arm muscle. He seeks

$100,000.00 for pain caused by Smith’s “abusive authority.”

                                      II. ANALYSIS

       A.     Failure to Prosecute

       The U.S. Marshals Service was unable to serve “Sargent Smith,” as a Harris County

Sheriff’s Office database name search returned over one hundred employees named “FNU

Smith.” The database did not identify the employees by division. The Court ordered

plaintiff to make good faith and reasonable efforts to obtain the defendant’s full name, but

after expiration of nearly ninety days, plaintiff has failed to respond to the Court’s order or

have any further communication with the Court. Consequently, this lawsuit is subject to

dismissal for plaintiff’s failure to prosecute or to comply with the Court’s order.

       Nevertheless, the Court will dismiss this lawsuit for failure to state a viable claim for

relief under section 1983, as follows.

       B.     Failure to Exhaust

       Under federal law, an inmate is required to exhaust administrative remedies for all

actions brought with respect to prison conditions before filing a civil rights suit in federal

court under section 1983. 42 U.S.C. § 1997e(a). The Supreme Court has repeatedly

emphasized that section 1997e(a) mandates exhaustion of all administrative procedures

before an inmate can file any suit challenging prison conditions. See Jones v. Bock, 549 U.S.


                                               2
199, 216 (2007); Woodford v. Ngo, 548 U.S. 81, 83–84 (2006); Booth v. Churner, 532 U.S.

731, 739 (2001).

       Although prisoners are not required to plead or demonstrate exhaustion in their section

1983 complaints, a court can dismiss a case prior to service on defendants for failure to state

a claim, predicated on failure to exhaust, if the complaint itself makes clear that the prisoner

failed to exhaust. Bock, 549 U.S. at 212, 214–15 (holding that courts can dismiss for failure

to state a claim when the existence of an affirmative defense, like a statute of limitations bar,

is apparent from the face of the complaint). In the instant case, plaintiff’s factual allegations

make clear that he filed this lawsuit prior to even initiating applicable administrative

grievance procedures.

       The Harris County Jail provides an established grievance procedure for inmates and

pretrial detainees to grieve their complaints. See, e.g., Lane v. Harris County Medical Dept.,

266 F. App’x 315 (5th Cir. 2008). In his complaint, plaintiff states that the incident occurred

on or about December 16, 2018, and that he requested an investigation of the incident

through Internal Affairs. The Court notes that plaintiff signed his complaint on December

18, 2018, and mailed it to the Court barely two days after the incident. The Court takes

judicial notice that established grievance procedures for the Harris County Jail cannot be

exhausted within two days.1 Plaintiff’s admissions on the face of his complaint are sufficient

1
 See Harris County Sheriff’s Office Inmate Handbook, 2013 Rev. Ed., pp. 6–7. Upon filing, an
inmate’s written grievance is investigated and, if not informally resolved, proceeds to a grievance
board for a hearing with the inmate. The board will inform the inmate of its decision within fifteen
days, at which time the inmate may pursue an appeal.

                                                 3
to allow the Court to dismiss without prejudice plaintiff’s claims for failure to state a claim

premised on failure to exhaust. See Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir. 2007) (“[A]

court can dismiss a case prior to service on defendants for failure to state a claim, predicated

on failure to exhaust, if the complaint itself makes clear that the prisoner failed to exhaust.”).

       Consequently, this lawsuit is DISMISSED WITHOUT PREJUDICE for plaintiff’s

failure to state a claim for relief premised on failure to exhaust administrative remedies.

       C.      Physical Injury

       Further, plaintiff’s factual allegations state no viable Fourteenth Amendment claim

for which relief may be granted under section 1983.

       It is well settled that the “unnecessary and wanton infliction of pain” constitutes cruel

and unusual punishment in violation of the Eighth Amendment. Hudson v. McMillian, 503

U.S. 1, 5 (1992). The Eighth Amendment protects the safety of convicted prisoners, while

due process under the Fourteenth Amendment protects pretrial detainees. See Hare v. City

of Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en banc). The proper analysis of each category

of claims is the same, as our “Fourteenth Amendment case law concerning pretrial detainees

[is based] on the Supreme Court’s Eighth Amendment precedent concerning prisoners.”

Garza v. City of Donna, 922 F.3d 626, 634 (5th Cir. 2019).

       In context of an allegation of the use of excessive force by a prison official, “the core

judicial inquiry is . . . whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Id. at 7. In determining whether


                                                4
the use of force by a prison or jail officer was wanton and unnecessary, the court considers

“the extent of [the] injury suffered,” “the need for [the] application of force, the relationship

between that need and the amount of force used, the threat reasonably perceived by the

responsible officials, and any efforts made to temper the severity of a forceful response.” Id.

       Here, plaintiff admitted that defendant Smith twice told him to get out of bed and that

he twice refused to obey the order. When plaintiff refused to obey the second time, Smith

pulled plaintiff out of bed and a second officer handcuffed him. The officers then pulled

plaintiff out of his cell and took him to the jail clinic. Plaintiff alleges he sustained “light

bruising” on his hip from being pulled from bed, “redness” around his wrist from the

handcuffs, and “stretching” of his under arm muscle. Plaintiff does not state that he required

or requested medical attention as to these physical complaints. Plaintiff’s factual allegations

show that Smith applied force in an effort to restore discipline and order in light of plaintiff’s

disobedience, and that the force used was reasonable and necessary under the circumstances.

Given the reasonableness and necessity of Smith’s actions, plaintiff’s physical complaints

were minor and did not give rise to a constitutional violation.

       Consequently, this lawsuit is further DISMISSED WITHOUT PREJUDICE for

failure to state a claim upon which relief may be granted under section 1983.

                                    III. CONCLUSION

       This lawsuit is DISMISSED WITHOUT PREJUDICE for failure to state a claim

upon which relief may be granted under section 1983. Any and all pending motions are


                                                5
DISMISSED AS MOOT. This dismissal constitutes a “strike” for purposes of section

1915(g).

      The Clerk is directed to provide a copy of this order to plaintiff by regular mail and

to the Manager of the Three-Strikes List for the Southern District of Texas by email at

Three_Strikes@txs.uscourts.gov.

      Signed at Houston, Texas, on this the _8th_ day of April, 2020.




                                         KEITH P. ELLISON
                                         UNITED STATES DISTRICT JUDGE




                                            6
